Citation Nr: 0031406	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

3.  Entitlement to service connection for multiple bone aches 
and joint stiffness.

4.  Entitlement to service connection for residuals of 
exposure to oil well fires.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
June 1991.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO), which denied the veteran's claims.

The Board notes that the veteran's claims file was 
transferred from the Pittsburgh RO to the Wilmington, 
Delaware, RO, in January 1997.

The case was previously before the Board in February 1998, 
and was remanded to the RO for additional evidentiary 
development.  Due to the veteran's failure to cooperate, the 
requested development was not completed by the RO.  The case 
is now returned to the Board.


REMAND

Initially, the Board must note that the veteran's claims have 
been denied by the RO as not well grounded.  In this regard, 
the Board must call attention to a significant change in the 
law during the pendency of this appeal that makes another 
remand a necessity in this case.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this statute 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet.App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ____ (2000).  See also Karnas v. Derwinski, 1 
Vet.App. 308 (1991).

Because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In addition, as noted in the Introduction, above, this case 
was previously remanded by the Board in February 1998.  
Subsequent to that remand, the majority of the development 
requested by the Board has not been completed.  The failure 
of the RO to complete the requested development is entirely 
due to the veteran's failure to cooperate with the requests 
within the prior remand.  The RO attempted to contact the 
veteran on multiple occasions, but the veteran failed to 
respond to any of the RO requests for information, making any 
further development of the record an impossibility.  In fact, 
the Board notes that the veteran last reported for VA 
examination in January 1997, but there has been absolutely no 
communication from the veteran to VA since that time.  Thus, 
almost four years have elapsed with no contact with the 
veteran.


The Board will address this important point further, but 
first we also note that, when the Board previously remanded 
this case in February 1998, there was some question as to 
whether the veteran had ever served in the Persian Gulf 
Theater of Operations, as no such service was indicated on 
his DD Form 214.  The remand requested that the veteran's 
service personnel records be obtained to verify whether he 
had such service.  The RO completed that requested 
development by obtaining the complete service personnel 
records.  These did verify that the veteran performed 
temporary duty in the Persian Gulf.

However, the RO was unable to complete any other requested 
development, due to the veteran's failure to reply to all 
requests for information.  Part of the reason for the prior 
remand was to determine whether the veteran was pursuing a 
claim for an undiagnosed illness.  There were contradictory 
instructions of record from the veteran and his 
representative on this point.  Although the veteran's Persian 
Gulf service has now been verified, his intentions as to 
whether he is claiming any undiagnosed illness has not been 
clarified, due to his failure to reply.  In a February 1995 
Report of Contact, the veteran reported he was not claiming 
that any of his disorders were due to any environmental 
hazards associated with Persian Gulf service, as he believed 
his disorders were caused by his exposure to photographic 
chemicals during performance of his military duties.  In 
contrast to the February 1995 Report of Contact, the 
veteran's March 1995 notice of disagreement claimed he was a 
Persian Gulf War veteran, and should have the new regulations 
regarding Persian Gulf service applied to his claims.

In order to clarify this point, the Board noted in 1998 that 
it was unclear whether the veteran was claiming that his 
disorders were due to any undiagnosed illness and should be 
developed in accordance with 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The Board noted that these laws and regulations 
were not considered by the RO and had not been provided to 
the veteran in any statement of the case or supplemental 
statement of the case.  Such continues to be the case today.  
The Board requested that clarification be obtained from the 
veteran in order to ascertain whether he was claiming that 
any of his disorders were due to an undiagnosed illness.  As 
the veteran failed to provide the information requested, it 
is necessary that this request be repeated again.  If the 
veteran replies in the affirmative that he is claiming 
service connection for an undiagnosed illness, then the claim 
must be developed accordingly.

It was also previously unclear to the Board whether the 
veteran wished to withdraw some of his claims.  In November 
1995, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  During this hearing, the 
veteran and his representative indicated that they wished to 
withdraw from appeal the issues of entitlement to service 
connection for multiple bone aches and joint stiffness, and 
entitlement to service connection for residuals of exposure 
to oil well fires.  However, no written request for 
withdrawal of the issues was ever submitted, and the 
veteran's representative subsequently submitted argument as 
to these issues.

In this regard, regulations provide that a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.   38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c).  However, 
a representative may not withdraw a notice of disagreement or 
appeal filed by an appellant without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  As it was 
unclear whether the veteran desired to withdraw these issues 
from appeal, the Board requested in 1998 that further 
clarification from the veteran should be ascertained.  As the 
veteran failed to provide the information requested, it is 
necessary that this request be repeated again.

Furthermore, as noted by the Board in 1998, there is medical 
evidence of record that the veteran suffered an extremely 
serious pre-service injury or injuries.  A private medical 
record, received from C. J. Marrero, M.D., in August 1994, 
and dated in November 1993, reported a history of the veteran 
having had multiple head injuries, with loss of 
consciousness, since 1979, and one motor vehicle accident.  A 
VA examination of the veteran in August 1994 revealed, upon 
X-ray study of the skull, that the veteran had a metal plate 
covering the top of his skull.  There has been no medical 
etiological opinion issued in this case, but any examiner 
should clearly consider all evidence related to the veteran's 
pre-service medical history, and opine as to whether any pre-
service injury or injuries may be responsible for some, or 
all, of the veteran's current complaints.  It is appropriate 
that the veteran now be scheduled for a VA examination in 
order to obtain such an etiological opinion regarding all of 
his claimed disorders, in order to fully comply with the 
intentions of the Veterans Claims Assistance Act of 2000, 
discussed above.

However, prior to any such medical opinion being rendered, it 
is critically important that the veteran provide all 
appropriate information regarding any pre-service injury or 
injuries he may have sustained.  In particular, in a February 
1995 Report of Contact, the veteran reported that he had 
never had cranial surgery, had no idea why a metal plate was 
shown on X-ray study, and denied having a plate in his head.  
The veteran further reported that, after his motor vehicle 
accident in 1979, he was only treated in the emergency room 
and sent home.  He denied having been unconscious or 
undergoing surgery.  In order to clarify this point and 
determine exactly what happened in any prior motor vehicle 
accident involving the veteran, and to assess the extent of 
any resulting injuries, the Board requested in 1998 that he 
make available any pertinent private medical records and any 
reports concerning the motor vehicle accident in 1979 and 
resulting head injury.  It was clear to the Board that the 
veteran had not provided pertinent information regarding the 
metal plate which was demonstrated to be in his skull upon VA 
examination.  As the veteran failed to provide the 
information requested, it is necessary that this request also 
be repeated again.  Any information obtained as a result of 
this request must be taken into account by any examiner.

Finally, while the Board will again remand this case and will 
provide the veteran another opportunity to comply with the 
former remand requests, due to the veteran's previous failure 
to comply with any of the requests made in the 1998 remand, 
the Board also specifically places the veteran on notice as 
to 38 C.F.R. §§ 3.158, 3.655 and their possible application 
to his claims should he fail to cooperate with the requests 
for information made pursuant to this remand.

The Board notes that 38 C.F.R. § 3.158 provides as follows:

(a) General.  Except as provided in Sec. 
3.652 of this part, where  evidence 
requested in connection with an original 
claim, a claim for increase or to reopen 
or for the purpose of determining 
continued entitlement is not furnished 
within 1 year after the date of request, 
the claim will be considered abandoned.  
After the expiration of 1 year, further 
action will not be taken unless a new 
claim is received. Should the right to 
benefits be finally established, pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under 
the provisions of 38 U.S.C. 1805 based on 
such evidence shall commence not earlier 
than the date of filing the new claim.  
(Authority: 38 U.S.C. 501(a))

(b) Department of Veterans Affairs 
examinations.  Where the veteran  fails 
without adequate reason to respond to an 
order to report for Department of 
Veterans Affairs examination within 1 
year from the date of request and 
payments have been discontinued, the 
claim for such benefits will be 
considered abandoned.

(c) Disappearance.  Where payments of 
pension, compensation, dependency and 
indemnity compensation, or monetary 
allowance under the provisions of 38 
U.S.C. 1805 have not been made or have 
been discontinued because a payee's 
present whereabouts is unknown, payments 
will be resumed effective the  day 
following the date of last payment if 
entitlement is otherwise  established, 
upon receipt of a valid current address.

[27 FR 11887, Dec. 1, 1962, as amended at 28 FR 13362, Dec. 
10, 1963; 52 FR 43063, Nov. 9, 1987; 62 FR 51278, Sept. 30, 
1997]

The Board further notes that 38 C.F.R. § 3.655 provides as 
follows:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for  such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of  
good cause include, but are not limited 
to, the illness or  hospitalization of 
the claimant, death of an immediate 
family member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a  claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

(c) Running award.  (1) When a claimant 
fails to report for a  reexamination and 
the issue is continuing entitlement, VA 
shall issue a pretermination notice 
advising the payee that payment for the 
disability or disabilities for which the 
reexamination was scheduled will be 
discontinued or, if a minimum evaluation 
is established in part 4 of this title or 
there is an evaluation protected under 
Sec. 3.951(b) of this part, reduced to 
the lower evaluation.  Such notice shall 
also include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.

(2) If there is no response within 
60 days, or if the evidence submitted 
does not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.

(3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.

(4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.  (Authority: 38 
U.S.C. 501(a))

[55 FR 49521, Nov. 29, 1990; 58 FR 46865, Sept. 3, 1993]

In addition to having placed the veteran on notice as to the 
possible application of 38 C.F.R. §§ 3.158, 3.655, the Board 
further emphasizes for the veteran, as has the United States 
Court of Appeals for Veterans Claims, that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  See also Olson v. Principi, 
3 Vet.App. 480, 483 (1992).  "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet.App. 262, 265 (1993).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he clarify whether he wishes 
the issues of entitlement to service 
connection for multiple bone aches and 
joint stiffness, and for residuals of 
exposure to oil well fires, to be 
withdrawn or to remain for appellate 
consideration.  A specific written 
response from the veteran is to be 
requested and such response should be 
associated with the record on appeal.

2.  The RO should contact the veteran and 
request that he clarify his claims and 
explicitly identify any claims that 
allege disability due to an undiagnosed 
illness.  If appropriate, those claims so 
identified by the veteran should then be 
developed in compliance with 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

3.  The veteran should also be asked to 
provide specific information regarding 
his motor vehicle accident in 1979.  He 
should be asked to furnish information 
concerning the specific date and location 
of his motor vehicle accident, and the 
location of all subsequent related 
medical treatment.  The veteran should be 
informed that he must provide a written 
release for any police department reports 
concerning the accident, and for all 
medical records concerning treatment of 
any injuries that resulted therefrom.  
After securing the necessary releases, 
the RO should obtain a copy of the 
complete police report concerning the 
1979 motor vehicle accident, and all 
medical records concerning treatment of 
any resulting injuries.  The RO should 
clearly document all efforts undertaken 
to obtain these records and associate any 
additional records obtained with the 
claims file.

4.  The RO should also obtain from the 
veteran the names and addresses of all 
medical care providers who treated him 
for any head injuries, or for any of his 
claimed disorders.  The RO should request 
the veteran to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should then attempt to obtain any such 
treatment records, (VA or private) not 
already on file, which may exist, and 
incorporate them into the claims folder.  
The RO should clearly document all 
efforts undertaken to obtain these 
records and associate any additional 
records obtained with the claims file.

5.  The veteran should be afforded VA 
examination(s) by the appropriate 
physician(s) for the purpose of 
ascertaining the current diagnosis, if 
any, pertaining to each of his claimed 
disorders for which he is seeking service 
connection.  If any current disorder is 
diagnosed, the examining physician is 
requested to provide a written medical 
opinion, based upon a review of the 
material contained in the claims file as 
well as the current examination of the 
veteran, regarding the etiology of all 
the noted symptoms and clinical findings, 
and whether they are, as likely as not, 
etiologically related to the veteran's 
service.  If appropriate, the examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that:

(a)  the disorder pre-existed entrance 
into military service;

(b)  if so, did it undergo a permanent 
increase in severity during service, 
as opposed to no increase or temporary 
flare-up;

(c)  if so, was any such increase 
beyond the natural progress of the 
disease?

It is critical that the entire claims 
folder, to include a copy of this Remand, 
along with any additional evidence 
obtained pursuant to the requests above, 
be provided to the examiner for review.  
The examination report should reflect 
review of pertinent material in the 
claims folder and include the complete 
rationale for all opinions expressed.

6.  With regard to all the instructions 
set forth above, the RO should consider 
that the veteran has been duly notified 
by this remand of the possible 
application of 38 C.F.R. §§ 3.158, 3.655 
to his claims.  The veteran is hereby 
informed by the Board of his obligation 
to cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  
Should the veteran fail to cooperate, the 
RO should consider adverse action with 
regard to his claims, pursuant to 
38 C.F.R. §§ 3.158, 3.655.

7.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

8.  Thereafter, all pending claims should 
be reviewed by the RO.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and to ensure due process to the veteran.  No 
action is required by the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 12 -


